Citation Nr: 1645140	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA).

In June 2015, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the Veteran's request for Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

With regard to the Veteran's claim for an acquired psychiatric disorder, the Board notes that the agency of original jurisdiction (AOJ) had characterized the issue on appeal as a petition to reopen the previously denied claim of entitlement to service connection for major depressive disorder.  The Veteran was notified of the June 2013 rating decision and his appellate rights by a letter later that month.  Significantly, however, in December 2013 (i.e., within the one-year appeal period), the Veteran submitted new and material evidence relevant to his claim for major depressive disorder, namely an August 2013 treatment summary from his VA psychiatrist.

In this regard, the Board emphasizes that, if new and material evidence is received during an applicable appellate period following an AOJ decision (one year for a rating decision), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim).  As the Board finds the newly submitted treatment records to constitute new and material evidence pertinent to major depressive disorder issue on appeal, pursuant to 38 C.F.R. § 3.156(b), this newly submitted evidence will be considered as having been filed in connection with the Veteran's pending claim for service connection.  See 38 C.F.R. § 3.156(b) (2015).  Hence, the Board's characterization of the instant claim as a de novo claim for service connection.

While the Board recognizes that the Veteran's claim for service connection for major depressive disorder was previously denied by the RO expressly for the described disorder, the Board notes that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed, the petition to reopen is being granted, and the issue is being broadened per Clemons due to the Veteran's description of the symptoms of his condition, regardless of how that condition has been diagnosed.  Accordingly, the reopened claim has been recharacterized as service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, in order to better encapsulate the Veteran's current condition.

The issue of entitlement to service connection for tinnitus has been raised by the record in an April 25, 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral sensorineural hearing loss is etiologically related to his in-service noise exposure.



CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

The Veteran contends that service connection is warranted for bilateral hearing loss.  In his September 2012, claim for service connection he reported that he has had difficulty with his hearing since separating from active service in 1975.  During his January 2014 VA examination, the Veteran indicated that his current hearing loss was the result of a loud explosion that he exposed to during boot camp, and daily firing of rifles and pistols. 

The Veteran's primary military occupational specialty (MOS) was a food service specialist, which the examiner stated had a low probability of noise exposure; however, the Veteran's personnel records report that he was assigned duties outside of his primary MOS as a unit clerk for extended periods of time.     

The Veteran's service treatment records reported upon entrance, in December 1973, pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
5
5
5
5
5
X
LEFT
10
10
15
5
15
X

Audiometer readings from the Veteran's separation examination in August 1975 reported the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
20
20
20
20
20
X
LEFT
20
20
20
20
20
X

The January 2014 examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that this condition was less likely than not related to his period of active service.  The examiner supported this opinion by noting that the Veteran's separation examination indicated hearing with normal limits for both ears and that his MOS indicated a low probability of noise exposure.  

The threshold for normal hearing is from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While the Veteran's treatment records do fall within the range of normal hearing for VA purposes, the Board finds that the opinion provided by the January 2014 examiner is of reduced probative value as it does not address the Veteran's competent reports exposure to loud noises during routine weapons training and that the Veteran's records indicate that he regularly operated outside of his primary MOS.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  Further, the 2014 examiner did not address the significant threshold shifts documented between the Veteran's entrance examination and his separation from active service.  
In April 2016, the Veteran submitted a private medical opinion that opined that the Veteran's current bilateral sensorineural hearing loss was at least as likely as not the result of his active military service.  The Board notes that while the claims file was not reviewed, the examiner noted the Veteran's reports of exposure to gunfire and explosions during his active service.  As this opinion accounted for the Veteran's competent, credible reports of acoustic trauma during service, the Board finds that the opinion of the 2016 examiner to be of greater probative weight than the opinion provided by the 2014 examiner.  

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Further, in statements of record, the Veteran reported that he had hearing problems in service that have continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, there is evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In conclusion, the evidence shows a history of noise exposure during service, a current diagnosis of bilateral sensorineural hearing loss for VA purposes, and medical and lay evidence showing a link between the Veteran's current sensorineural hearing loss to his in-service noise exposure.  In sum, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral sensorineural hearing loss is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an acquired psychiatric disorder.  

The Board notes that evidence indicates that relevant, outstanding VA treatment records have been identified, and appropriate attempts have not been made to associate these records with the claims file.  

First, the Veteran's psychiatrist from the Long Beach VA reported that the Veteran received outpatient mental health treatment in the mid 1970's to early 1980's, including treatment from the San Diego VA Medical Center (VAMC).  The psychiatrist also reported that the Veteran received a period of inpatient treatment from the San Diego VAMC.  While treatment records from the San Diego VAMC have been made available from July 1994 to the present, it is unclear whether mental health treatment records from the San Diego VAMC exist from prior to 1994.  Further, these records do not document a period of inpatient treatment at the San Diego VAMC.  The Board finds that a request should be made for any outstanding VA inpatient and outpatient treatment records from the San Diego VAMC, to include all records dated prior to 1994.  

Additionally, treatment records from San Diego VAMC in July 1994 state that the Veteran had already been prescribed Prozac and that his psychiatric treatment "goes back about 2 years when he was hospitalized for depression at the VA in the Bay Area for 2 weeks."  Accordingly, the Board finds that a request should be made for any outstanding VA inpatient and outpatient treatment records from any Bay Area VAMC from 1990 to 1994.    

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed acquired psychiatric disorder.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

The Board has also determined that the evidence of record is sufficient to trigger the duty to provide the Veteran with an examination regarding the etiology of his currently diagnosed major depressive disorder and PTSD. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to major depressive disorder, the Veteran has provided a 2013 opinion that stated that the Veteran had a diagnosis of depression during service and reported that the Veteran had a current diagnosis of major depressive disorder; however, the opinion failed to provide a nexus between these conditions.  

The Veteran has also provided evidence that he has been diagnosed with PTSD, and a March 2016 opinion stated that this condition has been "present since Army discharge."  Unfortunately, the only evidence that the psychologist indicated that he reviewed was the Veteran's DD-214, and no rationale was otherwise provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the Veteran's service treatment records indicate that the Veteran did not have a diagnosis of PTSD at separation from service and the treatment records of record at this time are otherwise negative for reports of psychiatric symptoms.  Additionally, an outpatient treatment record from January 1976 does not report a diagnosis of PTSD.  The Board finds that a medical opinion should be obtained to address the conflicting evidence.  Accordingly, the Board finds that a medical opinion regarding the etiology of any acquired psychiatric disorder, to include major depressive disorder and PTSD, should be obtained.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, prior to such examination, the AOJ should request that the Veteran provide any additional information regarding his claimed stressors and, thereafter, attempt to verify his alleged stressors with any appropriate source, to include the United States Army and Joint Services Records Research Center (JSRRC). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the San Diego VAMC dated prior to July 1994, to include any inpatient and outpatient mental health treatment records between 1975 and 1994.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. 

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Obtain any outstanding treatment records from the Bay Area VA Medical Center dated prior to July 1994, to include any inpatient and outpatient mental health treatment records dated between 1990 and 1994.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. 

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from June 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 
U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should request that the Veteran provide any additional information regarding his claimed stressors regarding: (1) being exposed to grievously injured and/or dying soldiers which working as an orderly at Fort Ord (2) witnessing many near death and/or dying soldiers as an Fort Ord.  The Veteran should specifically provide names of witnesses, the name of the unit he was serving with at the time, and the approximate date and location of such events.

5. The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC. In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors regarding (1) being exposed to grievously injured and/or dying soldiers which working as an orderly at Fort Ord (2) witnessing many near death and/or dying soldiers as an Fort Ord. Thereafter, the AOJ should forward the summary along with the Veteran's statements and service personnel records, to any appropriate source, to include JSRRC, in an attempt to verify such stressors. Any response should be documented in the record. 

6.  After the above-referenced development has been completed, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any current acquired psychiatric disorder, to include major depressive disorder and PTSD.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following: 

(A) The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.

(B) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should note that the Veteran's reported stressor of being exposed to grievously injured and/or dying soldiers which working as an orderly at Fort Ord or witnessing many near death and/or dying soldiers as an Fort Ord.

If the examiner does not find that the Veteran meets the DSM-5's criteria for PTSD, he or she should explain why in detail. 

(C) For each diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Veteran's military service. 

(D) The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychiatric disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance/ medication-induced psychotic disorder) within one year of his service discharge and, if so, to describe the manifestations.

The examiner should specifically discuss the following: 1) the August 2013 narrative by the VA psychiatrist stated that the Veteran "became depressed" during his time in the Army; 2) the March 2016 questionnaire that stated the Veteran's diagnosis of PTSD has been present since discharge and 3) the March 1991 private discharge summary indicating that the Veteran had been admitted for mental health treatment following multiple stressors in his family life and work situation.

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


